       Case 4:18-cv-01044-HSG Document 100 Filed 01/15/19 Page 1 of 2



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Tel: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:     (650) 801-5000
   Facsimile:     (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:     (212) 849-7000
12 Facsimile:     (212) 849-7100

13 Attorneys for Defendants

14
                                 UNITED STATES DISTRICT COURT
15
                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
16

17
   TECHSHOP, INC., a California corporation,   CASE NO. 4:18-CV-01044-HSG
18 DORIS A. KAELIN, in her capacity as
   Chapter 7 trustee for TECHSHOP, INC., a     NOTICE OF APPEARANCE OF
19 California corporation,                     KEVIN P.B. JOHNSON
20                 Plaintiff,

21          vs.

22 DAN RASURE, et al.,

23                 Defendants.

24
     And Related Cross- and Counter-action
25

26

27

28

                                                                CASE NO. 4:18-CV-01044-HSG
                                                                  NOTICE OF APPEARANCE
      Case 4:18-cv-01044-HSG Document 100 Filed 01/15/19 Page 2 of 2



 1 TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2 RECORD:

 3         PLEASE TAKE NOTICE that Kevin P.B. Johnson, an attorney with the firm of Quinn
 4 Emanuel Urquhart & Sullivan, LLP, and admitted to practice before this Court, hereby appears as

 5 an attorney of record for Dan Rasure, TheShop Dot Build, LLC (formerly known as and sued herein

 6 under the name TechShop 2.0 LLC), and TheShop Dot Build San Fran, LLC (formerly known as

 7 and sued herein under the name TechShop 2.0 San Francisco LLC) in the above-captioned matter.

 8         Kevin P.B. Johnson (Bar No. 177129)
           kevinjohnson@quinnemanuel.com
 9         Quinn Emanuel Urquhart & Sullivan LLP
           555 Twin Dolphin Dr., 5th Floor
10         Redwood Shores, California 94065
11         Telephone: (650) 801-5000
           Facsimile: (650) 801-5100
12

13

14 DATED: January 15, 2019                   QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
15

16
                                              By        /s/ Kevin P.B. Johnson
17
                                                 Kevin P.B. Johnson
18                                               Ed DeFranco
                                                 Andrea Pallios Roberts
19                                               Attorneys for Defendants
20

21

22

23

24

25

26

27

28

                                                   -2-                  CASE NO. 4:18-CV-01044-HSG
                                                                          NOTICE OF APPEARANCE
